DETAILED ACTION
 
Allowable Subject Matter
Claims 1-20 are hereby allowed.
The Examiner's Reasons for Allowance are given in the previous office action. 

Attached is a PTO-892 including a reference considered during examination of this application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /ROBERT G BACHNER/ Primary Examiner, Art Unit 2898